


(PAGE NUMBERS REFER TO PAPER DOCUMENT ONLY)

EXHIBIT 10.72

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

        THIS FIRST AMENDMENT to that certain Employment Agreement by and between
CONSUMER PROGRAMS INCORPORATED (the “Corporation”) and J. DAVID PIERSON, a/k/a
David Pierson (the “Executive”) dated as of February 28, 2001 (the “Employment
Agreement”) is entered into as of this 8th day of March, 2004.

        WHEREAS, the Employment Agreement includes a Supplemental Retirement
Benefits arrangement (the “SERP”) that provides for monthly payments to
Executive or his beneficiaries for a period of two hundred forty (240) months in
the event of death, disability or retirement;

        WHEREAS, the Compensation Committee desires to settle the Corporation’s
SERP obligations to Executive when he leaves employment by the Corporation as a
result of death or Retirement by providing for a lump sum payment of the net
present value of the SERP;

        WHEREAS, to assure stability and continuity of management in the event
of a Change of Control, the Compensation Committee desires to provide sufficient
consideration to retain Executive’s services for a period of at least twelve
months following a Change of Control; and

        WHEREAS, in a meeting on February 2, 2004, the Compensation Committee
approved changes to the Employment Agreement to reflect the matters described
above, and

        WHEREAS, in a meeting on February 25, 2004, the Board of Directors
ratified the changes to the Employment Agreement approved by the Compensation
Committee and authorized the Chairman of the Compensation Committee to sign and
deliver an amendment to the Employment Agreement to reflect the changes approved
by the Compensation Committee and ratified by the Board of Directors; and

        WHEREAS, the Directors further authorized the officers of the
Corporation to sign and deliver any other documents and take such other actions
as may be necessary and appropriate to carry out the resolutions of the
Compensation Committee and the Board of Directors;

        NOW, THEREFORE, in consideration of the covenants set forth herein and
for other good and valuable consideration, the Corporation and Executive hereby
agree to amend the Employment Agreement as follows:

        1. The first sentence of subsection 6(a) shall be amended in its
entirety to read as follows:


  (a) Death Benefits. In the event of Executive’s death, unless (i) Executive’s
employment with the Corporation was terminated for Cause


1

--------------------------------------------------------------------------------


  or (ii) Executive (or his or her Beneficiary) is entitled to receive
Supplemental Retirement Benefits pursuant to subsection 6(c), the Corporation
shall pay to Executive’s Beneficiary a death benefit equal to forty percent
(40%) (but not to exceed $150,000) of the highest Base Salary paid to Executive
from and after Fiscal Year 2001 for a period of twenty years, payable in a lump
sum within thirty (30) days after Executive’s death, discounted to the net
present value on the date of Executive’s death. The net present value shall be
computed using the rate of interest of the 30-year U.S. Treasury securities as
published by the Commissioner of Internal Revenue for the third full calendar
month preceding the first day of the year in which distribution occurs.


        2. Subsection 6(c)(ii) shall be amended in its entirety to read as
follows:


    (ii) Supplemental Retirement Benefits shall be payable in a lump sum,
discounted to the net present value on the date of Executive’s Retirement,
within thirty (30) days after Executive’s last day of employment by the
Corporation. The net present value shall be computed using the rate of interest
of the 30-year U.S. Treasury securities as published by the Commissioner of
Internal Revenue for the third full calendar month preceding the first day of
the year in which distribution occurs.


        3. Subsection 6 (c)(iii) shall be amended in its entirety to read as
follows:


    (iii) Notwithstanding anything herein to the contrary, in the event of
Executive’s termination of employment with the Corporation prior to attaining
age 65 as a result of Permanent Disability, if Executive attains age 65 and his
employment with the Corporation was not terminated for Cause, the Corporation
shall pay to Executive the Supplemental Retirement Benefits as set forth in this
Subsection 6 (c)(i) and (ii) in accordance with Executive’s Vesting Percentage,
discounted to the net present value on the date Executive attains age 65, within
thirty (30) days after Executive attains age 65; provided, however, that any
Supplemental Retirement Benefits paid pursuant to this sentence shall be reduced
by any amounts paid to Executive under the Corporation’s long-term disability
insurance policy (but shall not be reduced for any payments received by
Executive from Social Security or from any disability insurance coverage
individually owned by Executive) for the period of his disability.


2

--------------------------------------------------------------------------------


        4. Subsection 7(d)(ii) shall be amended in its entirety to read as
follows:

  (ii) If following a Change of Control:


    (A) the Corporation terminates Executive’s employment (other than for Cause
pursuant to subsection 7(b) hereof) or


    (B) Executive’s employment terminates by reason of the Corporation’s
termination of this Agreement pursuant to subsection 7(c) hereof or


    (C) Executive has been continuously employed by the Corporation until the
first anniversary of the effective date of such Change of Control, and Executive
voluntarily terminates his employment by the Corporation within thirty (30) days
following such first anniversary, the Corporation shall, at the time of such
termination of employment, make a lump sum cash payment to Executive of the
Severance Base Payment, and an amount in cash equal to the highest Annual Bonus
paid or payable to the Executive in respect of any of the three Fiscal Years
immediately prior to the Change of Control. In addition to the payment pursuant
to this subsection 7(d)(ii) and any payments to which Executive may be entitled
pursuant to subsections 6(a), 6(b) and 6(c), Executive shall be entitled to all
remedies available under this Agreement or at law in respect of any damages
suffered by Executive as a result of an involuntary termination of employment
without Cause.


        5. Except as otherwise defined herein, all capitalized terms used in
this First Amendment shall have the respective meanings ascribed to them in the
Employment Agreement.

        6. In the event of any conflict between this First Amendment and other
provision of this Agreement, the provisions of this Amendment shall prevail.

        7. As amended by this First Amendment, the terms of the Employment
Agreement are hereby ratified and affirmed by the parties.

3

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the parties have executed this First Amendment to
the Employment Agreement as of the date first written above.


CONSUMER PROGRAMS INCORPORATED


By: /s/ Lee M. Liberman
——————————————
Lee M. Liberman, Chairman
Compensation Committee, CPI Corp.


By: /s/ J. David Pierson
——————————————
      J. David Pierson



4

--------------------------------------------------------------------------------
